TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00884-CV


                                           S. A., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


             FROM THE 452ND DISTRICT COURT OF MCCULLOCH COUNTY
        NO. 2018143, THE HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant S. A. filed his notice of appeal on November 27, 2019. The appellate

record was complete December 11, 2019, making appellant’s brief due December 31, 2019. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Charla Edwards to file appellant’s brief no later than January 21,

2019. If the brief is not filed by that date, counsel may be required to show cause why she

should not be held in contempt of court.

               It is ordered on January 6, 2020.
Before Justices Goodwin, Kelly, and Smith




                                            2